DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 April 2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New claim 21 recites “the inflatable bladder is unattached to the jacket”, however applicant’s original specification and drawings fail to disclose an instance of the inflatable bladder being unattached to the jacket. Accordingly, the limitations of claim 21 are new matter.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 12-16, 18, 19, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,421,101. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is merely broader in scope than all that is recited in claim 1 of the ‘101 patent. That is, claim 1 is anticipated by claim 1 of the ‘101 patent. Once applicant has received a patent for a species or a more specific embodiment, applicant is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). Claims 2-10, 12-16, 18, 19, and 21 of the instant application are anticipated by claims 1-22 of the ‘101 patent, by the same reasoning.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 9,421,101 in view of U.S. Patent No. 6,425,856 (Shapland et al.).
Regarding instant claim 17, claim 17 of the ‘101 patent recites all that is recited in instant claim 17 (which encompasses the limitations of claim 12). The difference between instant claim 17 and claim 17 of the ‘101 patent lies in that instant claim 17 recites “said inflating the inflatable bladder occurs after fibrotic encapsulation”, which is not recited in claim 17 of the ‘101 patent.
However, Shapland et al. teaches a method of providing localized pressure to one or more regions of a heart to improve heart functioning, the method comprising: positioning a cardiac device adjacent the heart to exert localized pressure on adjacent regions of the heart; and adjusting the device after fibrotic encapsulation (col. 11, line 48-col. 12, line 2; col. 12, line 47-col. 13, line 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 17 of the ‘101 patent to include adjusting the bladder via inflation after fibrotic encapsulation occurs in light of the teaching of Shapland et al., because Shapland et al. teaches adjustment of the device following fibrotic encapsulation ensures the device remains appropriately sized to improve cardiac function (col. 12, line 47-col. 13, line 4).
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 9,421,101 in view of U.S. Patent No. 7,468,029 (Robertson, Jr.).
Regarding instant claim 20, claim 17 of the ‘101 patent recites all that is recited in instant claim 20 (which encompasses the limitations of claim 12). The difference between instant claim 20 and claim 17 of the ‘101 patent lies in that instant claim 20 recites “wherein inflating the inflatable bladder comprises filling the inflatable bladder with at least one of a group consisting of: air, inert gas, silicone gel, saline, and contrast agents”, which is not recited in claim 17 of the ‘101 patent. 
However, Robertson, Jr. teaches a method of providing localized pressure to one or more regions of a heart to improve heart functioning (abstract), the method comprising: a) positioning a cardiac device adjacent the heart (see Figures 1 and 4; col. 5, lines 41-65), wherein the cardiac device comprises: an inflatable bladder comprising an inner wall and an outer wall, wherein the inner wall itself is more expandable than the outer wall itself such that the inflatable bladder itself is configured to deform substantially inwardly to exert localized pressure against a region of the heart when the inflatable bladder is positioned adjacent the region of the heart and inflated (The outer walls of the bladders are attached to the interior surface of the inelastic enclosure, thus rendering the outer walls “inelastic”. The inner walls of the bladders are elastic and expandable. See col. 4, lines 26-48 and col. 5, lines 43-59); and (b) inflating the inflatable bladder such that the inflatable bladder exerts localized pressure to the region of the heart (see Figures 1 and 4; col. 5, lines 41-65). Robertson, Jr. teaches inflating the inflatable bladders comprises filling the inflatable bladder with carbon dioxide via a fluid supply line coupled to the inflatable bladder (col. 5, lines 56-61). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of claim 17 of the ‘101 patent such that the bladder is inflated by inert gas, such as carbon dioxide, as taught by Robertson, Jr., because Robertson, Jr. teaches carbon dioxide is a desirable gas for filling bladders of a cardiac device (col. 5, lines 57-65).
Claims 1-9 and 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,405,981. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is merely broader in scope than all that is recited in claim 1 of the ‘981 patent. That is, claim 1 is anticipated by claim 1 of the ‘981 patent. Once applicant has received a patent for a species or a more specific embodiment, applicant is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). Claims 2-8 and 12-18 of the instant application are anticipated by claims 1-9 of the ‘981 patent, by the same reasoning.
Claims 10, 19, and 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,405,981 in view of U.S. Patent No. 7,468,029 (Robertson, Jr.).
Regarding instant claims 10, 19, and 20, claim 7 of the ‘981 patent recites all that is recited in instant claim 10, 19, or 20 (which respectively encompass the limitations of claim 1 or 12). The difference between instant claim 10 and claim 7 of the ‘981 patent lies in that instant claim 10 recites “a fluid supply line configured to be coupled to the inflatable bladder and provide fluid to the inflatable bladder”, which is not recited in claim 7 of the ‘981 patent. The difference between instant claim 19 and claim 7 of the ‘981 patent lies in that instant claim 19 recites “inflating the inflatable bladder comprises filling the inflatable bladder with a fluid via a fluid supply line coupled to the inflatable bladder”, which is not recited in claim 7 of the ‘981 patent. The difference between instant claim 20 and claim 7 of the ‘981 patent lies in that instant claim 20 recites “inflating the inflating bladder comprises filling the inflatable bladder with at least one of a group consisting of: air, inert gas, silicone gel, saline, and contrast agents”, which is not recited in claim 7 of the ‘981 patent.
However, Robertson, Jr. teaches a method of providing localized pressure to one or more regions of a heart to improve heart functioning (abstract), the method comprising: a) positioning a cardiac device adjacent the heart (see Figures 1 and 4; col. 5, lines 41-65), wherein the cardiac device comprises: an inflatable bladder comprising an inner wall and an outer wall, wherein the inner wall itself is more expandable than the outer wall itself such that the inflatable bladder itself is configured to deform substantially inwardly to exert localized pressure against a region of the heart when the inflatable bladder is positioned adjacent the region of the heart and inflated (The outer walls of the bladders are attached to the interior surface of the inelastic enclosure, thus rendering the outer walls “inelastic”. The inner walls of the bladders are elastic and expandable. See col. 4, lines 26-48 and col. 5, lines 43-59); and (b) inflating the inflatable bladder such that the inflatable bladder exerts localized pressure to the region of the heart (see Figures 1 and 4; col. 5, lines 41-65). Robertson, Jr. teaches inflating the inflatable bladders comprises filling the inflatable bladder with carbon dioxide via a fluid supply line coupled to the inflatable bladder (col. 5, lines 56-61). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of claim 7 of the ‘981 patent such that the bladder is inflated by inert gas, such as carbon dioxide, via a fluid supply line coupled to the bladder as taught by Robertson, Jr., because Robertson, Jr. teaches carbon dioxide is a desirable gas for filling bladders of a cardiac device, and providing such a fluid supply line facilitates postoperative adjustment to the bladder to ensure proper pressure is applied (col. 5, line 57-col. 6, line 9).
Claims 1-10 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/535,717 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is merely broader in scope than all that is recited in claim 1 or 11 of the ‘717 application. That is, claim 1 is anticipated by claim 1 or 11 of the ‘717 application. Once applicant has received a patent for a species or a more specific embodiment, applicant is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). Claims 2-10 and 12 of the instant application are anticipated by claims 1-20 of the ‘717 application, by the same reasoning.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 16 March 2022, with respect to the rejections under 35 U.S.C. 102 and 103 have been fully considered and are persuasive in light of the amendments to the claims.  The rejections of 16 March 2022 have been withdrawn. 


Allowable Subject Matter
Claims 1-10 and 12-21 would be allowable if rewritten or amended to overcome the double patenting rejections and the rejection of claim 21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791